DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 27-29, 31-54 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 27, prior art does not disclose or suggest: “wherein the vehicle consists of one of an automobile, a sport utility vehicle, and a truck, and wherein the vehicle is moving faster than about 10 meters per second during the magnetic field sensing” in combination with all the limitations of claim 27.
Claims 28-29, 31 are dependent on claim 27 and are therefore also allowed.
Regarding claim 32, prior art does not disclose or suggest: “wherein the vehicle consists of one of an automobile, a sport utility vehicle, and a truck and wherein the vehicle is moving faster than about 10 meters per second during the magnetic field sensing” in combination with all the limitations of claim 32.
Claims 33 is dependent on claim 32 and is therefore also allowed.
Regarding claim 34, prior art does not disclose or suggest: “wherein the vehicle consists of one of an automobile, a sport utility vehicle, and a truck and wherein the vehicle is moving faster than about 10 meters per second during the magnetic field sensing” in combination with all the limitations of claim 34.
Claims 35-38 are dependent on claim 34 and are therefore also allowed.
Regarding claim 39, prior art does not disclose or suggest: “wherein the vehicles each consist of one of an automobile, a sport utility vehicle, and a truck and wherein the vehicle is moving faster than about 10 meters per second during the magnetic field sensing” in combination with all the limitations of claim 39.
Claims 40-42 are dependent on claim 39 and are therefore also allowed.
Regarding claim 43, prior art does not disclose or suggest: “wherein the vehicle consists
 of one of an automobile, a sport utility vehicle, and a truck, wherein the vehicle is moving faster than about 10 meters per second during the magnetic field sensing” in combination with all the
limitations of claim 43.
Claims 44, 45 are dependent on claim 43 and are therefore also allowed.
Regarding claim 46, prior art does not disclose or suggest: “wherein the different vehicles each consist of one of an automobile, a sport utility vehicle, and a track, wherein the vehicle is moving faster than about 10 meters per second during the magnetic field sensing” in combination with all the limitations of claim 46.
Claims 47-51 are dependent on claim 46 and are therefore also allowed.
Regarding claim 52, prior art does not disclose or suggest: “wherein the different
motorized vehicles each consist of one of an automobile, a sport utility vehicle, and a truck, wherein the motorized vehicles are moving faster than about 10 meters per second during the
magnetic field sensing” in combination with all the limitations of claim 52.
Claims 53-54 are dependent on claim 52 and are therefore also allowed



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868       

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
2/25/22